DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-20, as currently presented have been found allowable over both the patents and non-patent literature.  The currently presented claims when taken as a whole have not been found to be taught in the prior arts.  For example, claim 1, “ A system for removing debris from a product storage facility, the system comprising: a product storage facility, the product storage facility including a plurality of product storage units that hold products, the products being of multiple types; a plurality of pathways that are disposed throughout the storage facility, the pathways extending between or around the product storage units; a first autonomous carrier that is configured to traverse selected ones of the plurality of pathways, the first autonomous carrier configured to carry products to and from selected ones of the product storage units, the first autonomous carrier including multiple storage spaces for holding different types of the products, the first autonomous carrier also including a vacuum unit, the vacuum unit being configured to remove debris from the pathways as the first autonomous carrier traverses the pathways as it carries the products.”  All the independent claims and their dependent claims  were not found in either a single or combination of references.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664